DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDSs of 11/05/2019 and 07/27/2021 have been considered; with regard to the foreign patent documents on the 11/05/2019 IDS, these references have only been considered insofar as the English abstracts that were provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 depends from claim 3. Claim 3 already indicates that step c-2 involves: (1) “immobilizing the fragment tagged with the barcode sequences in the step (b) on a support” (see claim 3: “preparing a support immobilized with the fragments having the identified barcode sequences as the sequence-validated fragments”), and (2) “identifying the barcode sequences of the tagged fragments immobilized on the support to determine the location coordinates representing the barcode sequences identified by the sequence-validated fragments in the parallel sequencing the step (c-1)” (see claim 3: “and performing a sequencing to determine the location coordinates representing the corresponding barcode sequences on the support”). It is unclear to the Examiner how claim 4 further limits claim 3. Although claims 5-10 depend from claim 4, each of these claims is further limiting. Therefore they are not subject to this rejection.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 14, 18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al (US 2015/0322485). Kwon disclosed:
A method for capturing high-purity nucleic acid molecules,
Paragraph [0081]: “The technology disclosed in the present specification may be used for collecting error-free oligonucleotides.”
comprising (a) preparing nucleic acid fragments, 
Paragraph [0081]: “…random DNA barcodes having error-free oligonucleotides may be found by connecting the random DNA barcodes having arbitrary DNA sequences to individual oligonucleotides…”. Given that the individual oligonucleotides were subjected to this “connecting”, the individual oligonucleotides must have been “prepared”.
(b) tagging the nucleic acid fragments with barcode sequences, 
Paragraph [0081]: “…random DNA barcodes having error-free oligonucleotides may be found by connecting the random DNA barcodes having arbitrary DNA sequences to individual oligonucleotides…”.
(c) determining the location coordinates of sequence-validated ones of the nucleic acid fragments tagged with the barcode sequences,
and (d) retrieving the sequence-validated fragments based on the location coordinates.
Paragraph [0081]: “…and amplifying the connected sequences, followed by storing some of the amplified products and sequencing some thereof...” [hence, the oligonucleotides were “sequence-validated”] “…When probes complementary to the random DNA barcodes are synthesized on a microarray and the synthesized probes are reacted with oligonucleotides, error-free oligonucleotides may be fixed on each specific spot. Subsequently, when a spot in which the individual probes are synthesized is isolated according to the present technology, error-free oligonucleotides among oligonucleotides may be selectively isolated.”
It is submitted that in order to isolate the oligonucleotides from the correct spots, such spots must be “determined”. This would be possible since one would know where on the array each of the different probes (complementary to a corresponding barcode) had been synthesized. See also abstract: “…obtaining location information of the individual spot in which a desired cluster among clusters of the biochemical molecules locates…”. See also paragraphs [0040]-[0041]. 
With regard to claim 2, Kwon disclosed (paragraph [0081]): “…and amplifying the connected sequences, followed by storing some of the amplified products and sequencing some thereof...”. Since these “stored” amplified molecules are later contacted to a microarray having “probes complementary to the random DNA barcodes”, the sequencing mentioned in paragraph [0081] can be considered to be “parallel sequencing all or some of the sequences of the fragments tagged with the barcode sequences” as recited in claim 3, step (c-1), and the amplifying mentioned in paragraph [0081] can be considered part of the process of “preparing a support immobilized with the fragments having the identified barcode sequences” as recited in claim 3, step (c-2). In other words, given the broadest reasonable interpretation of claim 2 (in light of claim 3), the amplifying mentioned in paragraph [0081] can be considered to take place “in the step (c)”. Note that claim 3 is not rejected here, but is only referenced to support the interpretation of claim 2. Regarding the means of amplifying, Kwon disclosed (paragraph [0032]): “Amplification of DNA or RNA may be carried out through a method using a polymerase such as polymerase chain reaction (PCR), in vitro transcription, reverse transcription, linear amplification, multiple displacement amplification (MDA), intracellular infusion, intracellular cloning, or combinations thereof.”
With regard to claim 14, Kwon disclosed at paragraph [0072] that DNA molecules to be captured by complementary DNA molecules on an array could be linked to fluorescein, such that “fluorescence is generated in spots having sequences complementary to the different DNA library, whereby it can be proved that the different biochemical molecule libraries bind to the microarray via synthesized biochemical molecules”. Since, in the context of paragraph [0081], the barcodes are part of the nucleic acid molecules being captured by the probes on the array (the other part being the oligonucleotides of interest), labeling a nucleic acid molecules with fluorescein would also label the barcode, which is part of that nucleic acid molecule.
With regard to claim 18, it is noted that paragraph [0081] indicates the barcodes are “random”.
With regard to claim 22, Kwon disclosed (abstract): “…isolating the desired cluster from the microarray substrate by applying energy in a contact or non-contact manner using the extraction tool.” Kwon also disclosed (paragraph [0043]): “Examples of the contact manner include pipetting and micro grabbing and examples of the non-contact manner include pulse laser irradiation and ultrasonic wave application.”

Claims 1-4, 6-9, 11, and 14-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinz et al (US 2015/0072873, IDS reference) as evidenced by Heather et al (Genomics 107(1):1-8 (January 2016)). Heinz disclosed:
A method for capturing high-purity nucleic acid molecules,
Paragraph [0006]: “…a method of retrieving a subset of polynucleotide molecules from a mixture of polynucleotide molecules is provided…”.
comprising (a) preparing nucleic acid fragments, 
Paragraph [0006]: “…receiving a mixture of nucleotide sequences comprising one or more polynucleotide molecules…”.
(b) tagging the nucleic acid fragments with barcode sequences, 
Paragraph [0006]: “…and synthesizing one or more identifier (ID) regions onto the polynucleotide molecules…”.
(c) determining the location coordinates of sequence-validated ones of the nucleic acid fragments tagged with the barcode sequences,
Paragraph [0006] (emphasis provided): “…The method then includes amplifying the members of the population of polynucleotide molecules to create multiple copies of each molecule and sequencing a subset of the amplified molecules to associate the sequence of one or more of the molecules (the "Polynucleotide Sequence") with the sequence of the attached ID region (the "ID Sequence"). The method further includes generating a bead-bound library of one or more beads comprising subsets of identical polynucleotide molecules, wherein each bead is identified by the ID Sequence of the associated Polynucleotide Sequence, sequencing the one or more ID regions of each bead to generate ID Sequence information for each bead. The method further includes combining the Polynucleotide Sequence information, the one or more ID Sequences, and coordinates of each bead to identify a Polynucleotide Sequence on the bead…”.
and (d) retrieving the sequence-validated fragments based on the location coordinates.
Paragraph [0006]: “…and retrieving the bead with its associated bead ID and variable sequence from the flow cell based on the absolute coordinate position of the bead.”
See also figure 4A and 4B, and paragraphs [0046]-[0052]. In brief (paragraph [0046]): “A mixture of nucleotide sequences (400) having a variable sequence (Nspecies) is initially received. Flanking regions are then added to all members of the mixture by using PCR with synthetic oligonucleotides, wherein the flanking regions include a region of randomly incorporated nucleotides (ID)…In one embodiment, the randomized region thus synthesized is referred to as an "Identifier (ID) Region," a unique identifier (ID), or a barcode.
Then (paragraph [0047]): “From this mixture of ID Region bearing molecules, single molecules 420 are then sampled randomly from the entire pool and cloned using PCR on beads inside an emulsion…Accordingly, each bead or `clone` includes a subset of identical molecules derived from a single molecule in the original pool.”
Then (paragraph [0048]): “This oversampled library of clones on beads generated as discussed above is then duplicated into an equivalent library freely floating in solution…The result of this process generates two copies of the same sample from the original ID-bearing polynucleotide library. The first copy is covalently bound to beads, 435 and the second copy is composed of freely suspended nucleotides, 438. These two copies of the "ID-tagged" library are then physically separated by centrifugation or magnetic separation.”
Then (paragraph [0049]): “The bead-bound library is then adsorbed onto a flowcell. The beads are stuck at particular positions on the flowcell, either randomly or in a regular pattern defined by a photolithographically produced grid of wells, 440. The "ID region" of the molecules on each bead clone is sequenced once using sequencing techniques such as sequencing by synthesis (SBS) or sequencing by ligation (SBL) using a first sequencer. This links the absolute positional coordinates of each bead with its unique ID.”
Then (paragraph [0050]): “The soluble library is sequenced on a separate, second sequencer…Both the bead ID, as well as the variable sequence region is sequenced. This links the bead ID of each clone with the variable region of each clone.”
Then (paragraph [0052]): “FIG. 4B illustrates a process for determining the absolute position of a bead on a flowcell…this process includes obtaining a list of all read sequences from the soluble pool, 460. For each member of this set that has a desired sequence, a lookup for the ID sequence that was also read from this sample 462, is performed. By comparing this sequence against the list of all sequenced IDs from the bead-bound library, 466, the absolute position of the bead on the flowcell 464, is determined. Based on this position, the bead bearing the known ID and desired sequence is then physically collected from the flowcell using laser-induced forward transfer into a receiving reservoir, 468.”
With regard to claim 2, as discussed above, the fragments tagged with the barcode sequences are amplified by PCR in an emulsion to generate multiple copies of each fragment attached to a bead.
With regard to claim 3, as discussed above, from the initial library of bead-bound fragments, an identical solution-phase library is generated. The solution-phase library is subjected to parallel sequencing (note similar process illustrated in figure 3B, where the soluble library, “Replica Library for Sequencing”, is subjected to sequencing with the Illumina platform, a massively parallel sequencing platform) to provide sequence of both the ID (barcode) and the fragment, whereas the bead library is distributed to a flowcell, wherein the ID (barcode) of each bead is sequenced to link that ID (barcode) to a particular location in the flowcell.
With regard to claim 4, as discussed above, the beads having the barcoded fragments bound thereto are distributed to a flowcell, where (paragraph [0049]) “[t]he beads are stuck at particular positions on the flowcell, either randomly or in a regular pattern defined by a photolithographically produced grid of wells…The "ID region" of the molecules on each bead clone is sequenced once using sequencing techniques such as sequencing by synthesis (SBS) or sequencing by ligation (SBL) using a first sequencer. This links the absolute positional coordinates of each bead with its unique ID.”
With regard to claim 6, as just noted, the flowcell may comprise a grid of wells.
With regard to claim 7, see paragraph [0072]: “In one embodiment, the split flowcell includes…a standard glass cover-slip 514 on which emulsion-PCR amplified beads are attached.”
With regard to claim 8, see paragraph [0049]: “The bead-bound library is then adsorbed onto a flowcell.”
With regard to claim 9, see paragraph [0072]: “In one embodiment, the split flowcell includes…a standard glass cover-slip 514 on which emulsion-PCR amplified beads are attached.” This would be “on the surface of a substrate”. Note also that the nucleic acids being attached to beads is also “on the surface of a substrate”. See also paragraph [0049]: “[t]he beads…in a regular pattern defined by a photolithographically produced grid of wells”. This would be “inside of a substrate” as well as “inside of a patterned substrate”.
With regard to claim 11, see paragraph [0049]: “The "ID region" of the molecules on each bead clone is sequenced once using sequencing techniques such as sequencing by synthesis (SBS) or sequencing by ligation (SBL) using a first sequencer.”
With regard to claim 14, see paragraph [0036]: “In an alternate embodiment, fluorescently-labeled, reversibly-terminated nucleotide chemistry used by traditional sequencing by synthesis strategies may also be utilized as a sequencing method to reliably detect the ID sequences.”
With regard to claim 15, Heinz disclosed fragments (oligonucleotides) of 60-100 bp (paragraph [0031]); see also paragraph [0045], where a length of 100 is mentioned.
With regard to claims 16 and 17, note similar process illustrated in figure 3B, where the soluble library, “Replica Library for Sequencing”, is subjected to sequencing with the Illumina platform, a massively parallel sequencing platform, fluorescence-based, as well as a “sequencing by synthesis” platform.
With regard to claim 18, see paragraph [0046]: “…wherein the flanking regions include a region of randomly incorporated nucleotides (ID). In one embodiment, the randomized regions may be synthesized by adding an equal 1:1:1:1 mixture of `A`,`C`,`T`,`G` nucleotides during synthesis…”.
With regard to claim 19, see paragraph [0040]: “20 base pairs are utilized for the unique identifier as an example, providing on the order of one trillion different unique identifiers, but the length of the unique identifier can be varied as appropriate to the particular application.”
With regard to claims 20 and 21, see figure 4A and paragraph [0046]: “Flanking regions are then added to all members of the mixture by using PCR with synthetic oligonucleotides, wherein the flanking regions include a region of randomly incorporated nucleotides (ID).” Note the primers illustrated in figure 4A selectively amplify the target fragments and contain the barcode (ID) sequences:

    PNG
    media_image1.png
    249
    581
    media_image1.png
    Greyscale

With regard to claim 22, see paragraph [0033]: “In one embodiment, laser catapulting is used as a non-contact, non-contaminating, and high-throughput transfer mechanism of sequencing beads.”
With regard to claim 23, see paragraph [0088]: “In one embodiment, the ejection of one hundred DNA-labeled 3 micron beads into multiwell plates as confirmed by PCR amplification on the ejecta may be achieved.” See also paragraph [0104]: “In a specific implementation, sequencing by SBS of a 50× oversampled 12,000 oligo pool and ejection of 1,000 oligos into 30 wells of a 384 well plate followed by amplification and PCR assembly with a success rate over 70% as determined by gel electrophoresis and resequencing may be performed.” See also paragraph [0122]: “From the ejected clusters, embodiments of the present invention may amplify the DNA species from multiple ejections to ~1 billion molecules in a microliter reaction volume scheme for batch assembly by PCR into kilobase fragments using standard protocols.”
With regard to claim 24, Heinz disclosed an apparatus for capturing high-purity nucleic acid molecules, comprising:
a stage attached with nucleic acid fragments tagged with different types of barcode sequences in the form of individual spots and mounted with a support on which the individual spots are spaced apart from one another;
See discussion for claim 1 above; note the flow cell onto which beads (or, as Heinz indicates, alternatives such as bridge-PCR or rolony generation (paragraph [0047]) takes place) serves as the stage attached with nucleic acid fragments tagged with different types of barcode sequences in the form of individual spots and mounted with a support on which the individual spots are spaced apart from one another. See also paragraph [0061]: “…2-D clusters or rolonys as illustrated in FIG. 11 can be utilized.”
a parallel sequencer adapted to separate sequence-validated ones of the nucleic acid fragments tagged with the barcode sequences;
See discussion of claim 1 above; paragraph [0050]: “The soluble library is sequenced on a separate, second sequencer…Both the bead ID, as well as the variable sequence region is sequenced. This links the bead ID of each clone with the variable region of each clone.” See similar process illustrated in figure 3B, where the soluble library, “Replica Library for Sequencing”, is subjected to sequencing with the Illumina platform, a massively parallel sequencing platform.
an imager adapted to observe information on the barcode sequences attached to the sequence-validated fragments separated by the parallel sequencer on the support;
It is not clear whether this refers to imaging the sequences obtained during sequencing of the “soluble library” (e.g. FIG 3B, “Replica Library for Sequencing”; FIG 4A, step 450), which includes sequencing the barcodes, or whether this refers to the imaging the sequences obtained during sequencing of the barcodes of the bead-bound library (or 2-D cluster or rolony alternatives; FIG 4A, step 440). In either case, however, Heinz indicates use of high-throughput sequencing systems, such as Illumina for the soluble library (FIG 3B, step 372) or 2-D cluster library (paragraph [0107]), or the Roche 454 system for the bead-based library (paragraph [0036]). It is noted that both of these sequencing systems include an imaging device to obtain the optical signals generated during the sequencing process. See Heather, fourth page, middle paragraph discussing a CCD device for the 454 system, and paragraph spanning the fourth and fifth pages, discussing the CCD device for imaging fluorescent signals in the Illumina platform.
and an extractor adapted to apply energy to the location 7Application No.: NEWAttorney Docket No.: PUS190077 coordinates of the sequence-validated fragments in either a contact or non-contact mode to separate the sequence-validated fragments from the support
Paragraph [0032]: “In one embodiment, high-speed pulsed lasers are used to eject the correct beads of each sequence into unique, specified combinations in 384-well plates for assembly into genes.” Paragraph [0036]: “…a focused laser (such as the Continuum Minilite laser) is then used to eject the individual beads and collect them into 96 well plates in one implementation.” Paragraph [0042]: “In one embodiment, the absolute coordinates of the beads obtained by the DNA sequencing plate (i.e., first sequencer) are mapped to the coordinate system of a laser ejection system in order to accurately target each bead with the laser. The lasers then eject the correct beads of each sequence into unique, specified combinations in a container (e.g., 384-well plates) for assembly into genes as described more fully below.”
With regard to claim 25, see paragraph [0084]: “…computer-controlled motion control stages…”.
With regard to claim 26, see discussion of claim 24 above; a CCD is an image sensor. Note also that for the Illumina platform, which is fluorescence-based, there would be “fluorescence materials”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 19, 20, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (US 2015/0322485) in view of Kim et al (Nucleic Acids Research 40(18):e140, 2012).
Kwon disclosed the method of claim 1 as discussed above.
With regard to claim 15, Kwon did not disclose the size of the oligonucleotides discussed in paragraph [0081].
With regard to claim 19, Kwon did not disclose the size of the barcodes in paragraph [0081].
With regard to claims 20 and 21, Kwon did not disclose how the barcodes were connected to the oligonucleotides in paragraph [0081].
With regard to claim 23, Kwon did not disclose cleaving the fragments isolated by the method discussed in paragraph [0081] so as to obtain the desired sequences (e.g. to remove the barcode sequences).
However, as regards the isolation of error-free oligonucleotides, Kwon in paragraph [0081] specifically refers to Kim’s disclosure.
Kim disclosed methods to obtain sequence-verified oligonucleotides for gene assembly (abstract: “An optimal set of error-free fragments were identified by high-throughput sequencing, selectively amplified using the barcode sequences, and successfully assembled into the target gene cluster.”). 
With regard to claim 15, Kim’s fragments were 100 bp to 1000 bp (figure 1 legend: “random fragments with sizes varying from 100 bp to 1000 bp”).
With regard to claim 19, Kim’s barcodes were 20 bp (see figure 1(c): “20bp barcode sequences”).
With regard to claims 20 and 21, Kim attached the barcodes to the fragments by PCR using primers containing the barcode and selective for flanking sequences on the fragments (see figure 1 legend: “…we tagged the shotgun synthesis fragments with barcode primers using PCR. These barcode primers consisted of degenerate barcode sequences and 454-adaptor sequences.”).
With regard to claim 23, Kwon incorporated restriction enzyme cutting sites so as to allow removal of the barcode sequences from the desired fragments, thereby allowing the fragments to be assembled into the desired final product (see figure 1 legend: “After removing the degenerate barcode sequences from the recovered fragments by Type IIS restriction enzyme digestion, the error-free shotgun synthesis fragments were assembled into 11 ~1 kb gene fragments.”).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to utilize Kwon’s system for purifying error-free oligonucleotides for the purpose disclosed in Kim, since Kwon specifically referred to Kim’s article in this context. Therefore, it would have been obvious to use barcodes and fragments of the sizes referred to in Kim, which fall within the claimed ranges (see MPEP 2144.05). In addition, it would have been obvious to incorporate the barcodes into the fragments using PCR, as disclosed by Kim, and to incorporate restriction sites to allow for removal of the barcodes from the desired fragments by cleavage, as disclosed by Kim.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (US 2015/0322485) in view of Leamon et al (US 2006/0040297).
With regard to claim 24, Kwon disclosed an apparatus for capturing high-purity nucleic acid molecules, comprising:
a stage with nucleic acid fragments tagged with different types of barcode sequences in the form of individual spots and mounted with a support on which the individual spots are spaced apart from one another
See paragraph [0081]: “The technology disclosed in the present specification may be used for collecting error-free oligonucleotides. For example, random DNA barcodes having error-free oligonucleotides may be found by connecting the random DNA barcodes having arbitrary DNA sequences to individual oligonucleotides and amplifying the connected sequences, followed by storing some of the amplified products and sequencing some thereof…When probes complementary to the random DNA barcodes are synthesized on a microarray and the synthesized probes are reacted with oligonucleotides, error-free oligonucleotides may be fixed on each specific spot. Subsequently, when a spot in which the individual probes are synthesized is isolated according to the present technology, error-free oligonucleotides among oligonucleotides may be selectively isolated.” Here, the microarray upon which are captured the sequence-validated fragments having attached barcodes serves as the claimed “support on which the individual spots are spaced apart from one another”.
See also figure 4, which discloses a motorized stage upon which the microarray is fixed, and the microarray in which individual spots are spaced apart from one another (paragraph [0055]: “a microarray substrate to which clusters of different kinds of biochemical molecules being classified by individual spot units are attached, the individual spots being regularly arranged on the microarray substrate”).
an imager adapted to observe information on the barcode sequences attached to the sequence-validated fragments
Paragraph [0058]: “According to one embodiment, the system may further include an imaging device for observing the microarray substrate so as to isolate the desired cluster. The imaging device may be composed of at least one of an optical lens, a light source, and an image sensor. The optical lens may be included in an extraction device and, as needed, the optical lens may be additionally used separately.”).
an extractor adapted to apply energy to the location coordinates of the sequence-verified fragments in either a contact or non-contact mode to separate the sequence-validated fragments from the support
See figure 4, which discloses a pulse laser for extracting the desired spot (paragraph [0055]: “an extraction device for applying energy in a contact or non-contact manner to isolate a desired cluster among clusters of the biochemical molecules from the microarray substrate”; paragraph [0056]: “According to one embodiment, the extraction device may include a pulse laser light source and a condenser.”).
With regard to claim 25, Kwon disclosed (paragraph [0055]): “a control device to locate a specific area of the microarray substrate such that the area corresponds to the extraction device so as to isolate the desired cluster”.
With regard to claim 26, Kwon disclosed (paragraph [0058]): “According to one embodiment, the system may further include an imaging device for observing the microarray substrate so as to isolate the desired cluster. The imaging device may be composed of at least one of an optical lens, a light source, and an image sensor. The optical lens may be included in an extraction device and, as needed, the optical lens may be additionally used separately.” See also paragraph [0059]: “The wavelength of the light source may be 10 nm to 10,000 nm…”.
While Kwon does discuss using the system for isolating “error-free oligonucleotides”, which involves “connecting the random DNA barcodes having arbitrary DNA sequences to individual oligonucleotides and amplifying the connected sequences, followed by storing some of the amplified products and sequencing some thereof” (paragraph [0081]), Kwon does not disclose incorporating a “parallel sequencer adapted to separate sequence-validated ones of the nucleic acid fragments tagged with the barcode sequences” into the system. Here, the term “to separate” is construed to mean that the sequence information provided by the sequencer (specifically, the sequence of the barcode) can be used by the system to locate that fragment when the amplified products that were “stored” are reacted with the array (as discussed in paragraph [0081]).
Leamon disclosed a system for parallel sequencing nucleic acids (see e.g. figure 12, paragraphs [0055], [0247]). Leamon disclosed (paragraph [0555]): “The 300,000 75-picoliter wells etched in the PTP surface provide a unique array for the sequencing of short DNA templates in a massively parallel, efficient and cost-effective manner.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the apparatus disclosed by Kwon by incorporating a parallel sequencing device as disclosed by Leamon in order to provide the sequencing information needed to carry out the purpose disclosed by Kwon in paragraph [0081]; Kwon expressly instructed one to sequence the amplification products of the barcoded oligonucleotides, and Leamon’s particular sequencing device provided the advantages of high sequencing throughput (“massively parallel”), efficiency and cost-effectiveness.

Claims 5, 10, 12, 13 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Heinz et al (US 2015/0072873, IDS reference) in view of Edwards et al (US 2014/0329712).
The teachings of Heinz have been discussed. It is noted that Heinz disclosed alternatives to the bead-based embodiment, including “rolony generation” (paragraphs [0047], [0061]). However, Heinz did not elaborate on what “rolony generation” entailed. Heinz did not disclose rolling circle amplification followed by immobilization of the RCA product on a support (as recited in claim 5), that probes were used to capture fragments onto the support, followed by RCA (as recited in claim 10), that the RCA was carried out by phi29 (as recited in claim 12), that the resulting “clones” had a diameter of 30 µm or less (as recited in claim 13), or “bead-free” nucleic acid microspheres as recited in claims 27-29.
However, “rolony” was a term of art, and Edwards described the process.
With regard to claim 5, Edwards disclosed that fragments to be sequenced were circularized, subjected to RCA, and immobilized on a support by interaction with the support surface. Paragraph [0009], figure 1: “Rolony formation. Rolling circle amplification of circularized fragment libraries leads to the formation of Rolonies (clumps of DNA) that can be arrayed and sequenced.” Paragraph [0040]: “FIG. 1 shows rolonies randomly immobilized on a glass surface, but rolonies may similarly be sequenced (by SBS and/or SBL) when bound to a patterned silicon surface.”
With regard to claim 10, Edwards disclosed (paragraph [0049]): “One can load standard rolonies into the wells of a silicon sequencing chip (FIG. 6A). The sides of the wells can be functionalized with one or more primers--e.g., two primers: one complementary to the rolony and one the same sequence as the rolony. Adding the DNA polymerase results in amplification of the rolony as shown schematically in FIG. 6B.” See also figure 6, which indicates in situ RCA.
With regard to claim 12, Edwards disclosed the use of phi29 polymerase; paragraph [0047].
With regard to claim 13, Edwards disclosed “400 nm rolonies”, which is a diameter of less than 30 µm; paragraph [0030].
With regard to claim 27, the rolonies disclosed by Edwards can be regarded as “bead-free nucleic acid microspheres”. RCA inherently produces single-stranded DNA, and DNA is inherently negatively charged, owing to the negatively phosphates of the phosphodiester backbone of the polymer.
With regard to claim 28, Edwards disclosed (paragraph [0048]): “In many embodiments, 2,000-5,000 copies of the library may be concatamerized in the rolonies.” Given that Heinz contemplated using his method for verifying sequences of oligonucleotides of 60-100 bp for use in synthesizing large DNA molecules (paragraph [0031]), using Edwards’ “rolony” approach would generate concatemers having a length of 120,000 bp (2,000 X 60) to 500,000 bp (5,000 X 100), which is 120-500 kbp, which is within the claimed range.
With regard to claim 29, Edwards’ rolonies are inherently 3-dimensional structures of entangled, repeated sequences (RCA produces such structures; see figure 6, e.g.). Edwards disclosed “400 nm rolonies”, which is a diameter of less than 30 µm; paragraph [0030].
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to use Edwards’ “rolony” sequencing approach as an alternative to Heinz’s bead-based sequencing approach when practicing Heinz’s method, thereby arriving at the claimed invention, because Heinz expressly suggested using rolonies as an alternative to the bead-based approach (paragraphs [0047], [0061]).

Conclusion
No claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637